                                                                         USDC SDNY
UNITED STATES DISTRICT COURT
                                                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                         ELECTRONICALLY FILED
 -------------------------------------------------------------- X        DOC #:
  HIMELDA MENDEZ AND ON BEHALF OF                               :        DATE FILED: 02/21/2020
  ALL OTHER PERSONS SIMILARLY                                   :
  SITUATED,                                                     :
                                                                :
                                              Plaintiff,        :          19-CV-9863 (VEC)
                                                                :
                            -against-                           :                ORDER
                                                                :
                                                                :
  TIM HORTONS USA INC.,                                         :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on February 21, 2020, the parties appeared for an initial pretrial conference;

        WHEREAS Plaintiff intends to amend her complaint;

        WHEREAS Defendant intends to move to dismiss the operative complaint; and

        WHEREAS the parties agreed that discovery should be stayed pending resolution of the

forthcoming motion;

        IT IS HEREBY ORDERED THAT Plaintiff must amend her complaint no later than

February 28, 2020. Defendant’s motion to dismiss is due on or before March 6, 2020;

Plaintiff’s response is due on or before March 27, 2020; and Defendant’s reply is due on or

before April 10, 2020. All discovery is STAYED pending further order.



SO ORDERED.
                                                                    ________________________
Date: February 21, 2020                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge
